DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Donoho (US PGPub. No. 2014/0241128 A1) in view of Jincks (US PGPub. No. 2003/0058740 A1).
In Reference to Claim 1, 2, 7, 8, 10, and 13
 	Donoho teaches (Claim 1) An apparatus for attracting an animal to an area, the apparatus comprising: at least one animal sound data file containing audible and ultrasonic frequency components (paragraphs 0024 and 0026); recordable memory media containing said at least one animal sound data file containing audible and ultrasonic frequency components (paragraphs 0024, 0026, and 0043); [] a first speaker having a playable range centered in the human audible range (item 160, paragraph 0024); [] a second speaker having a frequency range allowing the playing of ultrasonic audio (item 170, paragraph 0024); a user interface (paragraph 0012 and 0027) that, when activated, plays back the animal sound data file through [] and said first speaker, and [] said second speaker (paragraphs 0010, 0012, 0024, and 0027); a processor (item 150, paragraphs 0022 and 0026); and memory accessible by, or residing in, said processor, said memory storing a program that, when said program is executed by said processor, said processor causes said first speaker and said second speaker to simultaneously emit said audible and ultrasonic frequency components, respectively (paragraphs 0024, 0027, 0040, 0043, and 0044; paragraphs 0040, 0043, and 0044processor disclosed to be able to execute multiple sounds per any of a variety of pre-programmed settings / intervals, etc., paragraphs 0024 and 0027 disclose the multiple sounds can be audible and ultrasonic).
	(Claim 2) wherein said processor comprises a component of a programmable microcontroller connected to said [speakers] (paragraph 0027);
	(Claim 7) wherein the user interface is a smart phone or tablet (paragraphs 0010, 0027, and 0028);
	(Claim 8) wherein the user interface is incorporated into the housing (paragraphs 0027, 0031, and 0038);
	(Claim 10) wherein said playable range of said first speaker is centered at 15,000 hertz or less and said frequency range of said second speaker is centered at 20,000 hertz or more (paragraphs 0024 and 0025).
	Donoho fails to teach the feature of amplifiers of claims 1, 2, and 13. 
	Jincks teaches (Claims 1 and 2) a first amplifier connected to a first speaker; and a second amplifier connected to a second speaker (fig. 2, items 5A and 5B);
	(Claim 13) wherein said first amplifier is for amplifying audible sound in [a] animal sound data file and said second amplifier is for amplifying [a] sound in the animal sound data file (fig. 2, items 5A and 5B, note ultrasonic sound emitter was previously taught in Donoho).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound producing device of Donoho with the feature of first and second amplifiers as taught by the sound producing device of Jincks for the purpose of producing more stable and reliable sounds from each speaker, making the device more reliable and more attractive to the users. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donoho (US PGPub. No. 2014/0241128 A1) in view of Jincks (US PGPub. No. 2003/0058740 A1) and further in view of Tan (US PGPub. No. 2015/0073795).
In Reference to Claim 3
	The modified device of Donoho teaches all of claim 1 as discussed above. 
	Donoho fails to teach the feature of claim 3. 
	Tan teaches (Claim 3) further comprising (a) a low pass filter that filters [a] sound data file and permits only frequencies below a predetermined frequency to pass through the filter, and (b) a high pass filter that filters [a] sound data file and permits only frequencies above a predetermined frequency to pass through the filter (paragraphs 0048 and 0049).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound processing device of Donoho with the feature of a high pass and low pass filter as taught by the sound processing device of Tan for the purpose of separating distinct / specific sound signals from a sound source, allowing the user to customize the particular type of output of sound, making the device more versatile, and more interesting and attractive to the users. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Donoho (US PGPub. No. 2014/0241128 A1) in view of Jincks (US PGPub. No. 2003/0058740 A1) and further in view of Dir et al. (US PGPub. No. 2008/0159079 A1).
In Reference to Claims 4 and 9
	The modified device of Donoho teaches all of claim 1 as discussed above. 
	Donoho further teaches (Claim 4) further comprising [a] rechargeable batter[y] for powering the apparatus (paragraph 0023).
	Donoho fails to teach multiple rechargeable batteries of claim 4 and the remaining features of claim 9. 
	(Claim 4) rechargeable batteries (paragraph 0037);
	(Claim 9) wherein said second speaker is an annunciator or a piezoelectric speaker (paragraph 0039).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound producing device of Donoho with the feature of multiple batteries and a piezoelectric speaker as taught by the sound producing device of Dir for the purpose of using or selecting common and known items of the parts of the system, making the system easy and inexpensive to produce and more attractive to the manufacturers and users. 
	Further, the examiner notes that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). And, that selection of a known element based on its suitability for its intended use is an obvious matter of engineering design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Merely claiming multiple batteries or a specific type of known speaker are obvious matters of engineering design choice, since, no new or unexpected results would be produced and no new function would be produced by merely providing additional batteries or selecting a known type of speaker. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Donoho (US PGPub. No. 2014/0241128 A1) in view of Jincks (US PGPub. No. 2003/0058740 A1) and further in view of Sheen et al. (US PGPub. No. 2016/0014511 A1).
In Reference to Claim 11
	The modified device of Donoho teaches all of claim 1 as discussed above. 
	Donoho fails to teach the feature of claim 11. 
	Sheen teaches (Claim 11) wherein [a] sound data file has been equalized to amplify or decrease selected frequency ranges to provide a final sound output having a flat frequency response (paragraphs 0144 and 0150).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound producing device of Donoho with the feature of equalizing a sound file as taught by the sound producing device of Sheen for the purpose of allowing the sound to be calibrated to the desired playback response as taught by Sheen (paragraph 0150), making the device more customizable, more reliable, and more interesting and attractive to the users. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Donoho (US PGPub. No. 2014/0241128 A1) in view of Jincks (US PGPub. No. 2003/0058740 A1) and further in view of Korhonen (US PGPub. No. 2008/0045140 A1).
In Reference to Claim 12
	The modified device of Donoho teaches all of claim 1 as discussed above. 
	Donoho further teaches (Claim 12) wherein the animal sound data file is a [] file, further wherein said [] file is provided separately to both said first speaker and to said second speaker (paragraphs 0024-0027).
	(Claim 12) the file being a mono single channel file (paragraph 0032).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi-channel playback device of Donoho with the feature of sound files being mono sound files as taught by the multi-channel playback device of Korhonen for the purpose of creating a simpler system, allowing multiple outputs to play the same file without complex circuitry, making the device easier to produce, and more attractive to manufacturers and users. 
	Further, it has been held that selection of a known element based on its suitability for its intended use is an obvious matter of engineering design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since any known sound file would appear to work equally well, and, since Donoho specifically teaches a variety of sound files for use with the device (paragraph 0026), merely claiming a mono file, specifically, would be an obvious matter of engineering design choice, and is not a patentable distinction. 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711